UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7271



LARNETTE M. WESTBROOK,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:06-cv-00086-FPS)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larnette M. Westbrook, Appellant Pro Se.       Betsy S. Jividen,
Assistant United States Attorney, Helen Campbell Altmeyer, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larnette M. Westbrook, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.    Because Westbrook’s general objections failed to object

to the findings made by the magistrate judge with sufficient

specificity, we conclude he has waived appellate review of his

claims.    See United States v. Midgette, 478 F.3d 616, 622 (4th Cir.

2007).     Accordingly, we affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 2 -